IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Julie M. Strunk,                          :
                          Petitioner      :
                                          :
             v.                           :
                                          :
Unemployment Compensation                 :
Board of Review,                          :   No. 2147 C.D. 2013
                    Respondent            :   Submitted: June 20, 2014



BEFORE:      HONORABLE DAN PELLEGRINI, President Judge
             HONORABLE ROBERT SIMPSON, Judge
             HONORABLE ANNE E. COVEY, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                   FILED: July 23, 2014

             Julie M. Strunk (Claimant) petitions this Court for review of the
Unemployment Compensation Board of Review’s (UCBR) November 5, 2013 order
affirming the Referee’s decision denying Claimant unemployment compensation
(UC) benefits. Claimant presents one issue for this Court’s review: whether the
UCBR erred in finding that Claimant voluntarily left her employment. After review,
we affirm.
             Claimant worked for Quakertown Family Practice, PC (Employer) as a
full-time office manager from March 6, 2011 through April 29, 2013. In early and
mid-April 2013, Employer’s owner Dr. Deborah Ramanathan (Dr. Ramanathan) had
been critical of Claimant’s attitude, failure to follow her schedule, and neglect of her
job duties. Due to this dissatisfaction, Dr. Ramanathan began removing certain of
Claimant’s job responsibilities, but did not intend to discharge Claimant. On April
22, 2013, Claimant wrote a letter to Dr. Ramanathan responding to her criticisms and
complaining of a hostile work environment. On April 23, 2013, Dr. Ramanathan held
interviews to replace two medical assistants who had recently quit, allegedly due to
the hostile work environment created by Claimant.           Claimant assumed that the
interviews were to find her replacement, but did not ask Dr. Ramanathan for
confirmation. On April 23, 2013, Claimant began removing her personal belongings
from her office.      On April 25, 2013, Dr. Ramanathan and Claimant had a
disagreement during which Claimant told Dr. Ramanathan to discharge her if she was
unhappy with Claimant’s work. On April 26, 2013, Claimant wrote another letter to
Dr. Ramanathan, similar to the April 22, 2013 letter, but also addressing that week’s
medical assistant interviews, the April 25, 2013 argument, and Claimant's perceived
marginalization in the office.
             On April 29, 2013, Claimant informed Dr. Ramanathan that her cancer-
stricken father-in-law was being moved to hospice care.            Dr. Ramanathan told
Claimant that her family needed her and asked her how long she needed, stating that
she would not oppose Claimant’s application for UC benefits.             Claimant found
coverage for her office manager duties and left the office.           On May 3, 2013,
Claimant’s father-in-law died, but Claimant never again contacted Dr. Ramanathan.
             On May 12, 2013, Claimant applied for UC benefits. On June 20, 2013,
the Allentown UC Service Center determined that Claimant was eligible for benefits
under Section 402(e) of the UC Law (Law).1 Employer appealed, and on August 19,
2013, a Referee held a telephone hearing. Thereafter, the Referee reversed the UC
Service Center’s determination, ruling that Claimant was ineligible for benefits under
Section 402(b) of the Law, 43 P.S. § 802(b) (relating to voluntarily leaving work
without cause of a necessitous and compelling nature). Claimant appealed to the



      1
          Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(e) (relating to willful misconduct).
                                            2
UCBR, and on November 5, 2013, the UCBR affirmed the Referee’s decision.
Claimant appealed to this Court.2
              Claimant contends that the UCBR erred in finding that she voluntarily
left her employment. Claimant specifically argues that the UCBR’s Findings of Fact
13 and 14 are not supported by the record, that Dr. Ramanathan was not credible, and
that if it is determined that she voluntarily left her job, she had a necessitous and
compelling reason for doing so. We disagree.

              Whether a claimant’s separation from employment is the
              result of a voluntary action or a discharge is a question of
              law subject to review by this Court and must be determined
              from a totality of the facts surrounding the cessation of
              employment.        A claimant seeking unemployment
              compensation benefits bears the burden of establishing
              either that (1) [her] separation from employment was
              involuntary or (2) [her] separation was voluntary but [she]
              had cause of a necessitous or compelling nature that led
              [her] to discontinue the relationship. In other words, in
              order to be eligible for [UC], the claimant bears the burden
              of proving separation from employment, whether voluntary
              or involuntary. A finding of voluntary termination is
              essentially precluded unless the claimant has a conscious
              intention to leave [her] employment. On the other hand,
              to be interpreted as a discharge, the employer’s
              language must possess the immediacy and finality of a
              firing.

Watkins v. Unemployment Comp. Bd. of Review, 65 A.3d 999, 1004 (Pa. Cmwlth.
2013) (citations and footnote omitted; emphasis added).                 Here, Dr. Ramanathan
testified that Claimant stated: “I quit, I quit[.]” Notes of Testimony, August 19, 2013
(N.T.) at 23; Reproduced Record (R.R.) at 26. Further, Claimant testified that when


       2
         “Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the findings of fact were unsupported by
substantial evidence.” Miller v. Unemployment Comp. Bd. of Review, 83 A.3d 484, 486 n.2 (Pa.
Cmwlth. 2014).


                                                 3
Dr. Ramanathan asked her how long she would require unemployment, “two or three
months” to take care of her father-in-law, Claimant responded: “I need to – until I can
find another position is all I need.” N.T. at 16; R.R. at 19. Moreover, when Dr.
Ramanathan specifically asked Claimant at the Referee hearing: “Did I fire you?”
Claimant replied: “I assumed it was mutual.”            N.T. at 20; R.R. at 23.    Dr.
Ramanathan followed up: “So you assumed, I didn’t fire you?” and Claimant
rejoined: “You did not say you’re fired.”         Id.     Viewing the totality of the
circumstances, i.e., Claimant said “I quit” and she wanted unemployment “until [she
could] find another position[,]” and admitted that Dr. Ramanathan “did not say you’re
fired[,]” Claimant did not meet her burden of establishing that her separation from
employment was involuntary. N.T. at 16, 20, 23; R.R. at 19, 23, 26.
            Claimant next argues that the UCBR’s Findings of Fact 13 and 14 are
not supported by the record. “Findings made by the [UCBR] are conclusive and
binding on appeal if the record, examined as a whole, contains substantial evidence to
support the findings.” Umedman v. Unemployment Comp. Bd. of Review, 52 A.3d
558, 563-64 (Pa. Cmwlth. 2012) (quoting Owoc v. Unemployment Comp. Bd. of
Review, 809 A.2d 441, 443 (Pa. Cmwlth. 2002)). “Substantial evidence is evidence
which a reasonable mind might accept as adequate to support a conclusion.”
Umedman, 52 A.3d at 564 (quoting Wheelock Hatchery, Inc. v. Unemployment
Comp. Bd. of Review, 648 A.2d 103, 105 n.3 (Pa. Cmwlth. 1994)). This Court has
held:

            In deciding whether there is substantial evidence to support
            the [UCBR’s] findings, this Court must examine the
            testimony in the light most favorable to the prevailing party,
            in this case, the Employer, giving that party the benefit of
            any inferences which can logically and reasonably be drawn
            from the evidence.




                                          4
Sanders v. Unemployment Comp. Bd. of Review, 739 A.2d 616, 618 (Pa. Cmwlth.
1999).
              UCBR Finding of Fact 13 states: “On May 3, 2013 the [C]laimant’s
father-in-law died, but the [C]laimant never again contacted [Dr. Ramanathan].”
UCBR Dec. at 2. Claimant avers that this finding is not supported by substantial
evidence because Claimant testified that she spoke to Dr. Ramanathan numerous
times after May 3, 2013.

              ‘The fact that [a party] may have produced witnesses who
              gave a different version of the events, or that [the party]
              might view the testimony differently than the [UCBR] is
              not grounds for reversal if substantial evidence supports the
              [UCBR’s] findings.’ Tapco, Inc. v. Unemployment Comp.
              Bd. of Review, . . . 650 A.2d 1106 ([Pa. Cmwlth.] 1994).
              Similarly, even if evidence exists in the record that could
              support a contrary conclusion, it does not follow that the
              findings of fact are not supported by substantial evidence.

Middletown Twp. v. Unemployment Comp. Bd. of Review, 40 A.3d 217, 223 (Pa.
Cmwlth. 2012). Dr. Ramanathan testified at the Referee hearing that “April 29 th was
the last day [she] spoke to [Claimant].” N.T. at 22; R.R. at 25. She further reported:
“And – and the day [Claimant] said I quit, I quit and (sic) I went to Pennsburg
Manor[3] they said she quit [there] too. So, I understood that she was not going to
come back.” N.T. at 23; R.R. at 26. Viewing the evidence in the light most favorable
to Employer as we must, Dr. Ramanathan’s testimony supports Finding of Fact 13.
              Finding of Fact 14 reads: “The [C]laimant quit because of a personality
conflict with [Dr. Ramanathan].” UCBR Dec. at 2. Claimant maintains that the
record does not support this finding because the working relationship between her
and Dr. Ramanathan is inconsistent with a personality conflict. However, during

       3
         According to the Referee’s decision, Claimant had a second job starting in August 2012,
working for Pennsburg Assisted Care where she worked about 10 hours a week. See Referee Dec.
at 1, FOF 2.
                                               5
Claimant’s lengthy narrative explaining her job separation, she described Dr.
Ramanathan’s dissatisfaction with Claimant’s work as well as Claimant’s frustration
with Dr. Ramanathan. See N.T. at 11-19; R.R. at 14-22. Specifically, Claimant
testified:

             On [April] 26th I approached Dr. Ramanathan asking what
             my job description was because she’s taking responsibilities
             away from me. She did not inform (sic) what the
             responsibilities were that she had taken away from me. She
             didn’t communicate anything to me at that point in time. So
             I questioned her as to what my job description was and she
             refused to give me any insight as to – to what I was
             supposed to do. She just began telling me how I come and
             go as I please. I don’t follow the schedule. That the staff
             was all leaving because of me, because I cause a hostile
             work environment and I said to her, if that’s the truth then
             fire me. Why would you keep an employee who is creating
             a hostile work environment and not coming to work on time
             and not doing the job sheet or to our acceptability levels
             why would you keep that employee, so I told her to fire me,
             if that’s the case, why wouldn’t you fire me. And she
             continued to give me more complaints about my
             performance and I said look, I cannot perform my job
             functions if I don’t know what my job functions (sic) if I
             don’t know what my job functions are. You need to tell me
             what my job functions are. She dismissed me and said I
             have patients to see go to your room.
N.T. at 13; R.R. at 16. Claimant further expounded:
             On April 23rd I removed all of my personal pictures and put
             them all in a box because I entered the doctor’s office to
             give her some papers and it was approximately 12:30, 1:00
             that afternoon and I entered her office and found her with
             Jade Warshel, as well as one of the medical assistants,
             Meleeda Florist and they were interviewing someone. I
             don’t know who it was, I didn’t even know that they were
             conducting interviews. As the job – or as the office
             manager, that’s something that I should have known about.
             I should have been involved with. I was not. I – it was a
             very stressful environment at that point in time. I assumed
             that, okay, they’re interviewing people to be, you know, to
             replace me, whether that was true or not, I didn’t know.
                                          6
Id.   Claimant further testified that she tried to “eliminate the hostility that was
between her and [Dr. Ramanathan].” N.T. at 15; R.R. at 18. Finally, regarding what
took place on April 29, 2013, Claimant related:

             I entered her office and I informed her that he [Claimant’s
             father-in-law] was being placed on hospice. . . . I said, you
             know, I cannot continue to come in here with everything
             the way it is and I know my family needs me . . . . She
             looked at me, she sighed and she said Julie I never wanted it
             to come to this . . . .

N.T. at 16; R.R. at 19 (emphasis added).          Giving Employer the benefit of all
reasonable and logical inferences, this testimony illustrates that the relationship
between Claimant and Dr. Ramanathan was consistent with a personality conflict,
and thus supports Finding of Fact 14.
             Claimant also asserts that Dr. Ramanathan was not credible. The law is
well settled that “[i]n unemployment compensation matters, the [UCBR] is the
ultimate fact finder and is empowered to resolve conflicts in the evidence and to
determine the credibility of witnesses.” Goppman v. Unemployment Comp. Bd. of
Review, 845 A.2d 946, 947 n.2 (Pa. Cmwlth. 2004) (quotation marks omitted). “In
making those determinations, the [UCBR] may accept or reject the testimony of any
witness in whole or in part. We will not disturb the [UCBR’s] credibility
determinations on appeal.” Doyle v. Unemployment Comp. Bd. of Review, 58 A.3d
1288, 1291 n.4 (Pa. Cmwlth. 2013) (citation omitted). Here, the UCBR accepted Dr.
Ramanathan’s testimony; consequently, we will not disturb that determination.
             Lastly, Claimant contends that if she, in fact, quit her job voluntarily she
had a necessitous and compelling reason because she left in anticipation of her job
being eliminated. This argument is not supported by the law or the record evidence.
This Court has held:

             An employee who claims to have quit [her] job for a
             necessitous and compelling reason must prove that: (1)
                                           7
               circumstances existed that produced real and substantial
               pressure to terminate employment; (2) such circumstances
               would compel a reasonable person to act in the same
               manner; (3) the employee acted with ordinary common
               sense; and (4) the employee made a reasonable effort to
               preserve his or her employment. Personality conflicts,
               absent an intolerable work atmosphere, do not amount to a
               necessitous and compelling cause for leaving one’s
               employment.

Wert v. Unemployment Comp. Bd. of Review, 41 A.3d 937, 940 (Pa. Cmwlth. 2012)
(citation omitted). Claimant herein testified that she believed based on a conversation
she had with Employer’s practice administrator Franklin Moses that her position was
being eliminated. However, she admitted she never confirmed this belief with Dr.
Ramanathan. Indeed, she conceded that when she walked in on Employer’s current
office manager Jade Warshel4 and medical assistant Meleeda Forest conducting an
interview, Claimant “assumed” it was “to replace [her], whether that was true or not,
[she] did not know.” N.T. at 13; R.R. at 16. Moreover, when asked by the Referee
“if you hadn’t had those conversations with Mr. Moses . . . would you have stopped
working there?” Claimant responded: “No.” N.T. at 19; R.R. at 22.
                “[M]ere speculation about one’s future job circumstances, and attendant
benefits, without more, does not render a decision to voluntarily terminate
employment necessitous and compelling.” Munski v. Unemployment Comp. Bd. of
Review, 29 A.3d 133, 136 (Pa. Cmwlth. 2011) (quoting Petrill v. Unemployment
Comp. Bd. of Review, 883 A.2d 714, 717 (Pa. Cmwlth. 2005)). Here, Claimant never
confirmed that her job was going to be eliminated, but rather she “assumed” that the
interviews were to find her replacement without having any direct communication
with Dr. Ramanathan. Because Claimant failed to present evidence establishing the
required elements to prove a necessitous and compelling reason to leave her
employment, this argument cannot stand.

      4
          Jade Warshel was Employer’s office manager at the time of the Referee hearing.
                                                 8
For all of the above reasons, the UCBR’s order is affirmed.


                         ___________________________
                         ANNE E. COVEY, Judge




                             9
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Julie M. Strunk,                      :
                       Petitioner     :
                                      :
            v.                        :
                                      :
Unemployment Compensation             :
Board of Review,                      :   No. 2147 C.D. 2013
                    Respondent        :


                                    ORDER


            AND NOW, this 23rd day of July, 2014, the Unemployment
Compensation Board of Review’s November 5, 2013 order is affirmed.


                                          ___________________________
                                          ANNE E. COVEY, Judge